     Case 3:17-cv-00779-DCB-LRA Document 27 Filed 07/08/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
WILLIAM D. DICKERSON                                          PETITIONER
v.                          CIVIL ACTION NO. 3:17-cv-779-DCB-LRA
WARDEN CHERON NASH                                            RESPONDENT
                                  ORDER
     Before the Court is Petitioner William D. Dickerson’s

Objection to Magistrate Judge Linda R. Anderson’s Report and

Recommendation (“R&R”). [ECF No. 26]. On March 5, 2020,

Magistrate Judge Anderson filed her R&R. [ECF No. 23]. On March

27, 2020, this Court entered an Order Adopting the R&R and a

Final Judgment was entered of even date herewith. Three days

after the Final Judgment was entered, on March 30, 2020, the

Petitioner filed his objection to the R&R.

     Petitioner asserts that he received a copy of Magistrate

Judge Anderson’s R&R on March 12, 2020 and that he had until

March 26, 2020, i.e., fourteen days after physically receiving

the R&R, to file any objections. Petitioner claims that he

mailed his objection on March 26, 2020. Pro se prisoners’

filings are governed by the mailbox rule, thus they are deemed

filed as of the date the petitioner deposits them in the prison

mail system, not the date they were received by the district

court clerk. See Cooper v. Brookshire, 70 F.3d 377, 379 (5th

Cir. 1995). Accordingly, the petitioner’s objection was timely

                                    1
       Case 3:17-cv-00779-DCB-LRA Document 27 Filed 07/08/20 Page 2 of 3



under the prisoner mailbox rule. Therefore, the Court will

review petitioner’s objections to Magistrate Judge Anderson’s

R&R.

       When a party objects to a R&R, this Court is required to

“make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1); see also Longmire v.

Guste, 921 F.2d 620, 623 (5th Cir. 1991). “Parties filing

objections must specifically identify those findings objected

to. Frivolous, conclusive or general objections need not be

considered by the district court.” Allen v. Outlaw, No. 5:14-cv-

60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss. Aug. 12, 2015).

Moreover, “no factual objection is raised when a petitioner

merely reurges arguments contained in the original petition.”

Hinton v. Pike County, No. 18-60817, 2018 WL 3142942, at *1

(S.D. Miss. June 27, 2018).

       In his objection, petitioner re-asserts that he may proceed

with his habeas petition under 28 U.S.C. § 2241 pursuant to 28

U.S.C. § 2255(e)’s savings clause. Petitioner merely reurges the

arguments of his original petition and his reply to the

Government’s response in opposition. Having conducted a de novo

review of the portions of the R&R objected to, and having

reviewed the remainder for plain error and finding none, the


                                      2
    Case 3:17-cv-00779-DCB-LRA Document 27 Filed 07/08/20 Page 3 of 3



Court is satisfied that Magistrate Judge Anderson has undertaken

an extensive examination of the issues in this case and has

issued a thorough opinion which the Court has adopted.

     Accordingly, Petitioner’s objection is OVERRULED and the

Court affirms its adoption of Magistrate Judge Anderson’s Report

and Recommendation and the Final Judgment entered on March 27,

2020.

     SO ORDERED, this the 8th day of July, 2020.


                                        ___/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   3
